Citation Nr: 0834339	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  03-29 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel 
INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for neck and back disorders. 

In support of his claims, the veteran provided testimony at a 
travel Board hearing in May 2006 before a Veterans Law Judge 
(VLJ).  In a September 2008 letter, the Board informed the 
veteran that the VLJ who had conducted that May 2006 hearing 
was no longer employed by the Board, having since retired, 
and therefore, that the veteran had the option of requesting 
another hearing to be conducted by a VLJ who will ultimately 
decide this appeal.  See 38 C.F.R. § 20.707 (2007).  
The veteran responded later that same month that he did not 
want another hearing, and that the Board should consider his 
claims on the evidence of record.

In October 2006, the Board remanded the claims for the neck 
and back disorders to the RO, via the Appeals Management 
Center (AMC), for further development and consideration.  
This additional development included obtaining the clinical 
records concerning the veteran's treatment for multiple 
fragment wounds from a mine explosion in Vietnam and 
providing a VA orthopedic examination to determine whether 
his currently diagnosed neck and back disorders are 
attributable to his military service.

Also in that October 2006 remand, the Board indicated the 
veteran had filed a timely notice of disagreement (NOD) with 
the initial 30 percent rating assigned for his post-traumatic 
stress disorder (PTSD), but that he had not received a 
statement of the case (SOC) concerning that additional claim 
or been given an opportunity to perfect an appeal to the 
Board concerning that additional claim by filing a timely 
substantive appeal (VA Form 9 or equivalent statement).  
So the Board also remanded that claim, rather than merely 
referring it to the RO or AMC.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

In an April 2008 decision on remand, the AMC granted a higher 
50 percent rating for the PTSD retroactively effective from 
March 30, 2004.  The AMC also sent the veteran a SOC on May 
3, 2008 concerning the increase in rating for this condition, 
and he did not respond by filing a timely substantive appeal 
(VA Form 9 or equivalent statement) within 60 days to perfect 
an appeal to the Board concerning that additional claim.  38 
C.F.R. §§ 20.200, 20.202, 20.302, 20.303, 20.304, 20.305, 
20.306 (2007).  Unfortunately, VA did not receive a 
substantive appeal concerning that PTSD claim until August 
21, 2008.  Hence, the only claims currently at issue before 
the Board are those remaining for service connection for the 
neck and back disorders.


FINDINGS OF FACT

1.  A July 1968 service medical report (after a mine 
explosion) notes the veteran received treatment for his back 
from a fragment wound at the right costovertebral angle.  In 
addition, his military separation examination in July 1969 
noted multiple scars on his posterior chest (i.e., back).

2.  The August 2001 VA examiner concluded the veteran's back 
and neck disorders were unrelated to the shrapnel wounds he 
had sustained while in the military.  This examiner explained 
that the shrapnel wounds to the veteran's upper right chest 
were not near the cervical spine or at the base of the spine 
area.  In addition, said the VA examiner, the shrapnel wounds 
over the lower hip, the lower right side above the hip and 
calf areas were unrelated to the veteran's then present back 
problems.

3.  However, Dr. G.M.W. opined in September 2003 and December 
2006 that the veteran's severe spine injuries (cervical and 
lumbar) are due to the shrapnel wounds he sustained from the 
mine explosion in July 1968 during his tour in Vietnam.

4.  A VA examiner even more recently determined in March 
2008, on remand, that it is more likely than not the 
veteran's current complaints of cervical spine and lumbar 
spine degenerative disc disease are related to his blast 
injury during service.


5.  Moreover, an independent medical opinion (IMO) from Dr. 
C.N.B., a private physician, also determined the veteran's 
cervical and lumbar spine degenerative disc problems are all 
due to the blast injuries he sustained in service.  This 
examiner's rationale noted the veteran was directly exposed 
to a major blast injury resulting in a head injury with 
damage to his helmet, that he lost consciousness, that he was 
transported to larger regional hospitals, that pictures 
clearly show the residuals of three shrapnel wounds (scars) 
to his back, and that blast injuries are known to accelerate 
the onset of the degenerative process of the spine.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the 
veteran's neck disorder was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 1154 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2007).

2.  Resolving all reasonable doubt in his favor, the 
veteran's back disorder also was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Since the Board is granting the veteran's claims, in full, 
there is no need to discuss whether there has been compliance 
with the duty-to-notify-and-assist provisions of the Veterans 
Claims Assistance Act (VCAA) because, even if there has not 
been, this is merely inconsequential and, therefore, at most 
harmless error.  38 C.F.R. § 20.1102; cf. Bernard v. Brown, 4 
Vet. App. 384 (1993).  See also, Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 - 21 (2004) (Pelegrini II).

The veteran claims that his neck and back disorders are 
residuals of multiple fragment wounds from a mine explosion 
in July 1968 during his tour in Vietnam.  And resolving all 
reasonable doubt in his favor, the Board finds that the 
medical and other evidence supports granting these claims.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In addition, certain chronic diseases, including degenerative 
joint disease, i.e., arthritis, will be presumed to have been 
incurred in service if manifested to a compensable degree (of 
at least 10 percent) within one year after service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2007).

The veteran's service medical records show he sustained shell 
fragment wounds as a result of a mine explosion in Vietnam on 
July 21, 1968.  He was initially treated at the 12th Field 
Evacuation Hospital at Chu Chi, then at Camp Zama in Japan, 
and lastly at the United States Naval Hospital in Chelsea, 
Massachusetts.  
Prior to the Board's remand, the available records indicated 
that as a result of the mine explosion he had suffered a 
fracture of the right ulna, a perforated right eardrum, and 
shell fragment wounds to the right lateral gluteus maximus, 
the superior lateral thigh, and the superior posterior thigh.  
The shell fragment wounds were described as healed when he 
was admitted to the Chelsea Naval Hospital on August 8, 1968.  
The range of motion of all joints was within normal limits, 
with the exception of the right arm.  His treatment at the 
Chelsea Naval Hospital was for the right arm fracture, with 
no reference to any other disabilities.  In April 1969 he 
complained of right arm and shoulder pain associated with 
lifting heavy objects.  Examination on separation from 
service in July 1969 showed no abnormalities, other than 
scars from the shell fragment wounds and the comminuted 
fracture of the right ulna.  At that time he denied any 
history of recurrent back pain, frequent or severe headaches, 
lameness, or neuritis.  (On the other hand, he also denied 
any history of broken bones.)

On remand VA obtained missing records concerning the 
veteran's treatment for the injuries he had sustained in the 
mine explosion.  These records show treatment for multiple 
shell fragment wounds to his head, back, chest, right arm and 
both legs.  Indeed, a July 1968 service medical report 
specifically mentions treatment for his back from shrapnel 
wounds at the right costovertebral angle.  As important, 
the separation examination in July 1969 noted multiple scars, 
including on his posterior chest (i.e., back).  His military 
service ended in September 1969.

When first claiming entitlement to VA compensation benefits 
in December 1969, the veteran did not make any reference to 
neck or back complaints or related consequent disability from 
the blast injury in service.  A VA examination in February 
1970 revealed the scars from the shrapnel wounds and ulnar 
fracture, but no other abnormalities.  He again claimed 
entitlement to compensation benefits in March 1977, and again 
with no reference to neck or back disorders.

The initial documentation of a neck or back disorder occurred 
in December 1998.  He then reported a two to three week 
history of neck pain, primarily on the right.  When examined 
for degenerative joint disease of the cervical spine at the 
VA medical center (VAMC) in March 2001, he reported having no 
recent accident or injury "but [mentioned that he had] worked 
as a police officer and with multiple past injuries."  He 
initially claimed entitlement to service connection for neck 
and back disorders, which have been diagnosed as degenerative 
joint and disc disease of the cervical, thoracic, and 
lumbosacral spine, in March 2001.  Since his current 
assertion of having suffered from neck and back pain since 
the August 1968 injury is contradicted by the more 
contemporaneous records, the Board finds that his report of 
continuing symptomatology since service is not credible.  See 
Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the 
Board is entitled to discount the credibility of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence).

VA furnished a compensation examination in August 2001 to 
determine whether the veteran's neck and back disorders are 
attributable to his military service.  The evaluating 
physician opined that the current neck and back disorders are 
not related to the service-connected shell fragment wounds.  
The VA examiner explained that the shrapnel wounds to the 
veteran's upper right chest were not near the cervical spine 
or at the base of the spine area.  In addition, the shrapnel 
wounds over the lower hip, the lower right side above the hip 
and calf areas are not related to his present back problems.  
The VA physician did not provide an opinion, however, on 
whether the current disabilities were traceable to the trauma 
of the 
in-service mine explosion itself.

The veteran submitted a positive nexus opinion from his 
private physician, Dr. G.M.W., a Board certified neurologist.  
This physician opined in September 2003 and December 2006 
that the veteran's severe spine injuries (cervical and 
lumbar) are due to the shrapnel wounds from the mine 
explosion in July 1968 during his tour in Vietnam.  In sum, 
the veteran presented opinions from his private neurologist 
indicating that his currently diagnosed neck and back 
disorders are related to the injuries he sustained as a 
result of the mine explosion.  This physician did not, 
however, provide any rationale for his opinion. 

Consequently, the Board's October 2006 remand directed the 
AMC to provide the veteran a VA orthopedic examination to 
determine the etiology of the currently diagnosed neck and 
back disorders.  The designated examiner reviewed the claims 
file for the veteran's pertinent medical and other history, 
including the records concerning the blast injury in service.  
During the examination, the examiner observed the veteran 
still had shrapnel wounds and shrapnel within the right 
paraspinal upper thoracic space, just medial to the medial 
border of the scapula on the right.  An MRI in October 2003 
had revealed a herniated nucleus populus at C4, C5, C6 and 
C7.  It also had showed a herniated nucleus populus at T9, 
T10, and bulging nucleus pulposus at T8 and T9, and that 
there was a bulging disc at L3, L4 and L4-L5.  Based on a 
review of the service medical records and an examination of 
the veteran, this VA examiner opined that it is more likely 
than not the veteran's current complaints of cervical spine 
degenerative disc disease and lumbar spine degenerative disc 
disease are related to the blast injury during service.

Moreover, the veteran also submitted an independent medical 
opinion (IMO) from Dr. C.N.B., a private physician.  This 
physician indicated that he, too, had reviewed the veteran's 
claims file for the pertinent medical and other history, and 
he provided the rationale for his positive nexus opinion.  
Dr. C.N.B. opined that the veteran's cervical and lumbar 
spine degenerative disc problems are due to the blast 
injuries he sustained in service.  The examiner's rationale 
noted that the veteran was directly exposed to a major blast 
injury resulting in a head injury with damage to his helmet, 
that he lost consciousness, that he was transported to larger 
regional hospitals, that pictures clearly show the residuals 
of three shrapnel wounds (scars) to his back and that blast 
injuries are known to accelerate the onset of the 
degenerative process of the spine.

Dr. C.N.B. also indicated disagreement with the August 2001 
VA examiner's opinion because the August 2001 examiner did 
not have the benefit of the new imaging studies of 2003, lay 
testimony, and new clinical evidence.  Dr. C.N.B. further 
pointed out that the VA examiner did not note the veteran had 
head or back injuries from shrapnel, nor did he comment on 
the association between head and spine injuries.

In deciding claims, it is the Board's responsibility to weigh 
the evidence (both favorable and unfavorable) and to decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  See 
Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); Evans v. 
West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  The Board is also mindful that it 
cannot make its own independent medical determination and 
there must be plausible reasons for favoring one medical 
opinion over another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet. App. 171 (1991).



Here, there are legitimate reasons for accepting the March 
2008 VA physician's opinion and the two private physician's 
opinions over the opinion to the contrary, the main 
justification being that the March 2008 VA and May 2008 
physicians reviewed the veteran's entire claims file for the 
pertinent medical and other history, but most notably 
inclusive of the recent physical examination and all of the 
SMRs.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) 
(factors for assessing the probative value of a medical 
opinion include the physician's access to the claims file and 
the degree of detail provided in the opinion).  As pointed 
out, these additional service medical records showing 
treatment for back and head injuries did not become part of 
the veteran's claims file - for consideration, until after 
the Board's October 2006 remand.  Hence, these two favorable 
opinions represent the most probative determination of record 
on the etiology of his neck and back disorders, whereas the 
August 2001 opinion did not have the benefit of his complete 
SMRs.  The August 2001 VA examiner also did not have the 
benefit of the new imaging studies of 2003 (MRI), or lay 
testimony, nor did he note the head or back injuries the 
veteran had sustained in service that were evident from 
physical examination.  Consequently, the March 2008 VA and 
May 2008 private physician's opinions are well supported and 
should be entitled to greater probative weight.  
See Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Owens v. 
Brown, 7 Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 
229, 233 (1993).

Accordingly, in this case there is a medical diagnosis of a 
current disability affecting the neck and back, diagnosed as 
degenerative disc disease of the cervical and lumbar spine, 
and competent and probative evidence directly attributing 
this condition to the veteran's active military service - 
indeed, to his service in combat.  See 38 U.S.C.A. § 1154 and 
38 C.F.R. § 3.304(d) providing a somewhat lesser burden of 
proof in this circumstance.  Although the medical evidence 
does not establish continuity of symptomatology, the record 
shows he sustained head and back injuries from the blast 
explosion in July 1968 and there are three medical opinions 
linking his current neck and back disorders to his service, 
and in particular to that incident and the resulting injuries 
he sustained.



Thus, affording the veteran the benefit of the doubt, the 
Board finds that the requirements for service connection for 
neck and back disorders are met.  See 38 C.F.R. § 3.102, 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for a neck disorder is 
granted.

The claim for service connection for a back disorder also is 
granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


